January 29, 1935.
The opinion of the Court was delivered by
The appellant was convicted, in his absence, in the County Court of Greenville County on an indictment which charged him with a violation of the prohibition laws of the State. A sealed sentence was left against him, which was opened some six months after it was given, and from it this appeal comes.
In nine exceptions appellants alleges errors of omission and commission relating to the admission of evidence, the failure to charge, and the charge of the presiding Judge.
The principal ground upon which the appeal stands is that no foundation was laid to show that the admission to the officers by appellant that the liquor was his and the others had nothing to do with it was made freely and voluntarily and made without inducements of fear or favor.
There is no suggestion that the confession was induced through fear or hopes of favor. The fact that the defendant did not appear for trial, and was not brought in to receive the sealed sentence against him for six months after he was convicted, lends force to the reasonable conclusion that, conscious of his guilt, which he *Page 42 
had admitted, he had done so freely, and sought to evade the consequences by avoiding the trial.
Since defendant admitted that the liquor was his, the evidence of the statement of Mr. McKee was harmless error.
We think the charge of the presiding Judge safeguarded the rights of the defendant.
All exceptions are overruled, and the judgment is affirmed.
MESSRS. JUSTICES STABLER and CARTER and MESSRS. ACTING ASSOCIATE JUSTICES E.C. DENNIS and C.J. RAMAGE concur.